Citation Nr: 1455026	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  12-24 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for the Veteran's lung disability, to include obstructive sleep apnea and interstitial lung disease, prior to the 100% finding. 

2.  Entitlement to an initial increased evaluation for a left shoulder disability.

3.  Entitlement to an initial increased evaluation for a right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1986 to May 1990, September 1996 to November 1997, November 2005 to March 2006 and July 2007 to July 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In June 2013 the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that testimony is contained in the record.

Before the June 2013 hearing the Veteran discussed the issues on appeal with the RO and determined that he only wished to continue his appeal on the issues of entitlement to increased evaluations for a left shoulder disability, a right knee disability and a lung disability.

As such, the RO did not certify the issues of entitlement to increased evaluations for a right shoulder disability, left knee disability or entitlement to a TDIU to the Board.

Again, during the June 2013 hearing the Veteran clarified that the only issues on appeal were an increased initial evaluation for a left shoulder disability, an increased initial evaluation for a right knee disability and an increased initial evaluation for the Veteran's lung disability (sometimes referred to as an earlier effective date for the 100 percent evaluation).

As such, the Board finds that the issues of increased evaluations for a right shoulder disability and left knee disability, as well as the issue of entitlement to a TDIU are not properly before the Board at this time.

The Veteran repeatedly testified that his central contention was that he should have had a 100 percent rating for his lung disability from the time of separation from active duty service and that he "would be happy" with that result.  (Transcript at 20.)

This appeal was processed using the Veterans Benefit Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems.


FINDINGS OF FACT

1.  Giving the Veteran the benefit of the doubt, for the entirety of the period on appeal the Veteran's lung disability has required continuous outpatient oxygen therapy.

2.  For the entirety of the period on appeal the Veteran's left shoulder disability has been manifested by limitation of motion of the minor extremity to midway between the side and shoulder level.

3.  Before and after undergoing a partial knee replacement, the Veteran's right knee disability was manifested by arthritis with noncompensable limitation of flexion and extension with pain on motion.

4.  The Veteran's right knee disability has also been manifested by dislocated semilunar cartilage with frequent episodes of "locking," pain and effusion into the joint for the entirety of the period on appeal.




CONCLUSIONS OF LAW

1.  The criteria for an 100 percent evaluation for the Veteran's lung disability for the entirety of the period on appeal have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.159, 3.321, 4.97, Diagnostic Codes 6825, 6847 (2014).

2.  The criteria for a 20 percent evaluation for the Veteran's left shoulder disability have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.159, 3.321, 4.71a, Diagnostic Codes 5003, 5201.

3.  The criteria for an evaluation in excess of 10 percent for limitation of motion of the right knee for the periods before and after the Veteran's partial right knee replacement are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.159, 3.321, Diagnostic Codes 5003, 5260, 5261 (2014).

4.  The criteria for an evaluation of 20 percent for dislocated semilunar cartilage for the entirety of the period on appeal have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.159, 3.321, 4.71a, Diagnostic Code 5258 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations (ratings) are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2014).  Reasonable doubt regarding the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2014).  Separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination. Where arthritis results in painful motion of the joint, the rating criteria allow for at least the minimum compensable evaluation for the joint.  38 C.F.R. § 4.59 (2014).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).
Lung Disability

The Veteran's lung disability has been evaluated as 50 percent disabling under Diagnostic Code 6825-6847 for the initial evaluation period and 100 percent disabling beginning June 14, 2012.

Diagnostic Code 6825 for diffuse interstitial fibrosis uses the General Rating Formula for Interstitial Lung Disease (Diagnostic Codes 6825 through 6833).  38 C.F.R. § 4.97, Diagnostic Codes 6825-6833.  

Under the general rating formula a higher evaluation of 60 percent is warranted for FVC of 50 to 64 percent predicted, or; DLCO (SB) of 40 to 55 percent predicted, or; maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation.  38 C.F.R. § 4.97, Diagnostic Codes 6825-6833.  

A maximum schedular evaluation of 100 percent is warranted for FVC less than 50 percent predicted, or; DCLO (SB) less than 40 percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation, or; cor pulmonale or pulmonary hypertension, or; requiring outpatient oxygen therapy.  38 C.F.R. § 4.97, Diagnostic Codes 6825-6833.  

Under Diagnostic Code 6847 for sleep apnea syndrome a higher evaluation of 100 percent is warranted for chronic respiratory failure with carbon dioxide retention or cor pulmonale, or; requiring a tracheostomy.  38 C.F.R. § 4.97, Diagnostic Code 6847.

38 C.F.R. § 4.96 provides that when there are two respiratory conditions a single rating will be assigned under the diagnostic code which reflects the predominant disability with elevation to the next higher evaluation where the severity of the overall disability warrants such an evaluation.  

As such, the Board cannot assign separate evaluations for the Veteran's lung disabilities and must consider them together.

In an August 2012 rating decision the RO increased the Veteran's evaluation for a lung disability to 100 percent effective June 14, 2012, when VA treatment notes showed that the Veteran required "24/7" oxygen or continuous oxygen therapy.

The Board notes that evidence of record shows that the Veteran qualified for continuous oxygen therapy as early as January 2011.  A specific prescription for continuous oxygen therapy is dated January 2012.  

Additionally, the Veteran testified that it took him at least seven months to be seen by the specialist that first informed him that he needed continuous oxygen.  (Transcript at 12.)

As the Veteran's treatment records note that he qualified for continuous oxygen as early as January 2011, approximately six months after separation from active duty service, the Board will give the Veteran the benefit of the doubt and grant an evaluation of 100 percent for the entirety of the period on appeal.

Left Shoulder Disability

The Veteran's left shoulder disability has been evaluated as 10 percent disabling under Diagnostic Code 5201-5003.

Diagnostic Code 5201 evaluates limitation of motion of the arm.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Limitation at shoulder level warrants a 20 percent evaluation, limitation to midway between side and shoulder level warrants a 20 percent evaluation for the minor extremity and a 30 percent evaluation for the major extremity, and limitation to 25 degrees from the side warrants a 30 percent evaluation for the minor extremity and a 40 percent evaluation for the major extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Diagnostic Code 5003 evaluates degenerative arthritis and provides that arthritis will be evaluated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved, except that when limitation of motion is noncompensable a rating of 10 percent is warranted for limitation of motion objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

The Veteran's left shoulder disability had been evaluated as 10 percent disabling based on arthritis with noncompensable limitation of motion.

A May 2010 VA examination showed flexion to 110 degrees with pain at 90 degrees and abduction to 100 degrees with pain at 45 degrees.

Considering additional loss of function due to pain on motion, the Veteran's range of motion was limited to midway between the side and shoulder.

A January 2011 VA examination showed flexion to 150 degrees with pain at 140 degrees and abduction to 90 degrees with pain at 80 degrees.

Again, considering additional loss of function due to pain on motion, the Veteran's range of motion was limited to midway between the side and shoulder.

A January 2013 VA examination showed flexion to 125 degrees with pain at 90 degrees and abduction to 100 degrees with pain at 70 degrees.

Given the above, and considering that the Veteran is right-hand dominant, the Board finds that an initial evaluation of 20 percent for the Veteran's left shoulder disability for limitation of motion of the minor extremity is warranted.

A higher evaluation of 30 percent is not warranted without evidence of limitation of motion to 25 degrees from the side.



Right Knee Disability

The Veteran has two separate evaluations for his right knee disability.  

His knee has been evaluated as 10 percent disabling with a temporary 100 percent evaluation for a partial knee replacement surgery under Diagnostic Code 5003-5260.

His knee has also been evaluated as 20 percent disabling from August 1, 2011, under Diagnostic Code 5258.

Diagnostic Code 5003, as discussed above, provides a 10 percent evaluation for arthritis with noncompensable limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Diagnostic Code 5260 evaluates limitation of flexion of the knee.  A noncompensable evaluation is warranted for limitation to 60 degrees, a 10 percent evaluation is warranted for limitation to 45 degrees, a 20 percent evaluation is warranted for limitation to 30 degrees and a schedular maximum evaluation of 30 percent is warranted for limitation to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of motion may also be evaluated under Diagnostic Code 5261 for limitation of extension.  Under Diagnostic Code 5261, evaluations of 0, 10, 20, 30, 40 and 50 are warranted for limitation of extension to 5, 10, 15, 20, 30 and 45 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

A May 2010 VA examination showed extension to 0 degrees with pain and flexion to 110 degrees with pain.  It specifically noted no instability.

A March 2011 private pre-operation evaluation showed extension to 0 degrees and flexion to 130 degrees with pain on movement.  The evaluation noted instability but the various laxity tests were negative.

A January 2013 VA examination showed flexion to 105 degrees with pain at 70 degrees and extension to 5 degrees with pain.  The examination noted normal stability and noted that the Veteran had a history of a meniscus injury which had necessitated the patellofemoral replacement.

Based on limitation of motion, the Veteran's symptoms do not warrant an evaluation in excess of 10 percent.  For the entirety of the period on appeal the Veteran has had noncompensable limitation of motion with pain on motion, which warrants a 10 percent evaluation under Diagnostic Code 5003.  38 C.F.R.§ 4.71a, Diagnostic Code 5003.

A higher evaluation for limitation of motion is not warranted without evidence of either flexion limited to 45 degrees or extension limited to 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260, 5261.

The Board has also considered evaluations under separate Diagnostic Codes.

As discussed above, the Veteran has a 20 percent evaluation for dislocated semilunar cartilage under Diagnostic Code 5258 beginning August 11, 2011.

As the noted above, the Veteran has a history of cartilage damage with episodes of frequent "locking," and pain, which eventually necessitated a partial knee replacement involving replacement of the cartilage under the kneecap, also known as the patellofemoral compartment.

Accordingly, giving the Veteran the benefit of the doubt, the Board finds that  20 percent evaluation under Diagnostic Code 5258 is warranted for the entirety of the period on appeal.  38 C.F.R. §4.71a, Diagnostic Code 5258.

The Veteran has also requested a separate evaluation for instability of the right knee under Diagnostic Code 5257.

However, as discussed above, the VA examinations have specifically noted no instability, and while the March 2011 pre-operation consultation noted instability, the Veteran's laxity tests were negative.

Accordingly, the Board finds that a separate evaluation for lateral instability is not warranted.  

Finally, the Veteran has requested an evaluation under Diagnostic Code 5055 for total knee replacement (prosthesis).

As discussed above, the Veteran underwent a partial right knee replacement that affected the compartment under the kneecap or the patellofemoral compartment.  The January 2013 VA examiner specifically addressed this contention and noted that the "actual knee joint is intact and no prosthesis is located in the knee joint itself.  The prosthesis is of the patella and not of the tibial-femoral articulation."  

Accordingly, the Board finds that an evaluation under Diagnostic Code 5055 for a prosthetic replacement of the knee joint is not warranted.

Extraschedular Evaluations

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's disabilities on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's shoulder and knee disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria for the left shoulder and right knee disability specifically consider limitation of motion and pain on motion of the affected joints.  In this case, considering the lay and medical evidence for the entire period on appeal, the Veteran's disabilities are manifested by such symptoms.  As noted, these symptoms are part of the schedular rating criteria.

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. 

In this case, the Veteran has reported symptoms including pain and pain on motion of the left shoulder and right knee.  These symptoms have all been specifically attributed to the Veteran's service-connected disabilities.  See Mittleider v. West, 11 Vet. App. 181 (1998).

As there are no additional symptoms at issue in this case that have not been attributed to a specific-service connected condition, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Duties to Notify and Assist

Initially, the Board notes that the Veteran's claim for an increased evaluation for a lung disability has been granted in full.  Thus, a discussion of the duties to notify and assist as they apply to this claim is unnecessary.

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board finds that the VA fulfilled its duty to notify in its January 2010 pre-discharge notification letter to the Veteran.

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records and private treatment records, VA examinations, and the Veteran's statements.

The Veteran has been afforded adequate examinations on the issues of entitlement to increased evaluations for a left shoulder and right knee disability.  VA provided the Veteran with examinations in May 2010, January 2011 and January 2013.  As discussed above, the examinations were more than adequate.  The Veteran's history was taken and complete examinations were conducted.  The examination reports and opinions were given by experienced physicians who had thoroughly reviewed the Veteran's claims file.  

Based on the above, the Veteran has been afforded adequate examinations.

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).       

ORDER

An evaluation of 100 percent for the Veteran's lung disability for the entirety of the period on appeal is granted.

An evaluation of 20 percent for the Veteran's left shoulder disability is granted.

An evaluation in excess of 10 percent for the Veteran's right knee disability based on limitation of motion is denied.

An evaluation of 20 percent for the Veteran's right knee disability based on dislocated semilunar cartilage for the entirety of the period on appeal is granted.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


